Citation Nr: 1138775	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-27 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to service connection for the cause of death of the Veteran. 

3.  Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1980 to September 1981.  The appellant is the surviving spouse. 

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for dependency and indemnity compensation, death pension, and service connection for the cause of death of the Veteran.


FINDINGS OF FACT

1.  The Veteran performed active military service from July 1980 to September 1981; he did not serve during a period of war.

2.  The Veteran died on October [redacted], 2005, at age 45.  

3.  A 100 percent schedular rating for service-connected schizophrenia had been in effect since June 4, 2001; service connection had not been established for any other disability.  

4.  The appellant was married to the Veteran at the time of his death.

5.  The immediate cause of death, as listed on the certificate of death, was metastatic lung cancer.

6.  The death certificate lists no contributing cause of death.  

7.  Competent medical evidence tending to link metastatic lung cancer with active military service or a service-connected disability has not been submitted.  

8.  The Veteran was not in receipt of a total rating for at least 10 years immediately preceding his death.  

9.  A total rating was not in effect from the time of discharge from active duty.  

10.  The Veteran has never been a prisoner of war.


CONCLUSIONS OF LAW

1.  Because the Veteran did not have wartime service, the criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2011).

2.  Lung cancer was not incurred in or aggravated by active peacetime military service, nor may it be presumed to have been incurred in active peacetime military service.  38 U.S.C.A. §§ 1111, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1112, 1310, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3,307, 3.309 (2011).

3.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 C.F.R. §§ 3.102, 3.312 (2011).

4.  The criteria for dependency and indemnity compensation are not met.  38 U.S.C.A. §§ 1111, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1112, 1310, 1315, 1318, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant her representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for dependency and indemnity compensation, § 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, VA need not conduct a pre-decisional adjudication of the claim prior to providing § 5103(a) notice.  This notice was sent to the appellant in April 2006, prior to any decision on the claim. 

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The absence of wartime service is not in dispute.  Consequently, basic eligibility for nonservice-connected death pension benefits cannot be established.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiency in VA's notice or assistance need not be discussed.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA treatment reports.  The claimant was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



Death Pension 

Nonservice-connected death pension is payable to a surviving spouse of a Veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law as increased from time to time under 38 U.S.C.A. § 5312.  38 U.S.C.A. §§ 101(12), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

A Veteran will have met the service requirements of 38 U.S.C.A. § 1521(j) if such Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days of more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3.

The term Veteran of any war (emphasis added) is defined by statute and regulation, and means any Veteran who served in the active military, naval, or air service during a period of war.  38 U.S.C.A. § 101(12); 38 C.F.R. § 3.1(e).

The phrase period of war is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f)(i).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996), the Court stressed that 38 C.F.R. § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

The Veteran's DD 214 reflects that he entered active military service in July 1980 and was medically discharged from service in September 1981.  The appellant does not allege, and the record does not show, that the Veteran had any other period of active service.  The appellant does not allege, nor does the record show, that the Veteran is a combat veteran or that he was ever a prisoner of war.  

At death on October [redacted], 2005, service connection was in effect for schizophrenia, rated 100 percent disabling from June 4, 2001.  Prior to June 4, 2001, it had been rated only 30 percent disabling.  

The facts set forth above are not in dispute.  Although the Veteran served for more than 90 days, his active military service falls entirely outside the parameters of any period of war defined by statute and regulation.  Because the Veteran did not have qualifying service, the appellant is not entitled to nonservice-connected death pension benefits.

Notably, during her hearing before the undersigned Veterans Law Judge in April 2011, Appellant acknowledged that she understood that wartime service is a necessary requirement.  She nonetheless requests that she be awarded VA nonservice-connected death pension benefits.

There is no legal basis on which the claim may be granted.  The Veteran's service does not include any period of wartime service.  As the law, and not the evidence, is dispositive, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Cause of Death 

To establish service connection for the cause of the Veteran's death due to metastatic lung cancer, competent evidence must be presented that relates the fatal disease to a period of military service or a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  The competent evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must alone or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to be a "contributory cause", it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it combined to cause death, or that it aided or lent assistance to the production of death, that is, that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The claims file reflects that at the time of the veteran's death service connection was in effect for schizophrenia, rated 100 percent disabling.  

The claims file reflects that the appellant and the Veteran were married at the time of the Veteran's death.  The veteran died at home.  He was 45 years old.  The immediate cause of death, as listed on the certificate of death, was metastatic lung cancer.  No contributory cause was listed.  No autopsy was performed.  VA clinical reports reflect that a suspicious lung mass was first detected in or around July 2001, nearly 20 years after discharge from active military service.  

The appellant testified before the undersigned that she was not married to the Veteran when he was in the military and therefore had no information that might tend to relate lung cancer to active military service.  

In this case, there is no basis on which to attribute the Veteran's fatal lung cancer to active military service.  Neither is there a basis to suspect that his service-connected schizophrenia contributed to his fatal cancer or to his death.  After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for the cause of the Veteran's death must therefore be denied.  

Dependency and Indemnity Compensation 

VA will pay dependency and indemnity compensation, pursuant to 38 U.S.C.A. § 1318, if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).

The appellant in this case is not entitled to dependency and indemnity compensation under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).  While the Veteran was in receipt of a total rating for more than five years, this was not in effect from the time of discharge from active duty.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.

There is no evidence or argument to the effect that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling, but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  A 100 percent disability rating for schizophrenia was granted effective June 4, 2001.  The Veteran did not appeal effective date, and that decision therefore became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Moreover, neither the appellant nor her representative has alleged clear and unmistakable error (hereinafter: CUE) in that decision.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement to dependency and indemnity compensation must therefore be denied.  


ORDER

Death pension is denied.  

Service connection for the cause of death is denied.

Dependency and indemnity compensation is denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


